Citation Nr: 1724102	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  03-21 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral nuclear cataracts, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had verified active military service from February 1945 to December 1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from  April 2004 rating decision in which the RO denied service connection for bilateral cataracts, also claimed as due to radiation exposure.  The Veteran filed a notice of disagreement (NOD) in August 2004, and the RO issued a statement of the case (SOC) in November 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month.

In September 2005, the Veteran offered testimony during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In September 2006, August 2009, And February 2013, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington D.C.  After accomplishing further action on each occasion, the AMC continued to deny the claim, and returned the matter to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran participated in the occupation of Nagasaki, Japan, after World War II.

3.   Bilateral cataracts were not shown in service or for many years thereafter, and competent, probative evidence of record weighs against a finding that the bilateral cataracts with which the Veteran was diagnosed with, and had surgery for, in the mid-1990's, were not medically related to radiation exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral nuclear cataracts, claimed as due to radiation exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2003 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection for cataracts, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In an October 2006 letter, VA further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and readjudicated the claim in a June 2009 Supplemental SOC (SSOC),  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records, and an opinion from the VA Co-Director of Environmental Health Programs in February 2012.  Also of record and considered in connection with this claim is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the September 2005 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability and the Veteran's statements regarding its etiology and his exposure to radiation in Nagasaki, Japan.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Moreover, after the hearing, additional development was sought, as a result of which additional evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, most recently, in February 2013, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to send the Veteran a letter requesting sufficient information to obtain any additional evidence and to contact Dr. A. to request a clarification of his opinion.  The AOJ complied with the remand instructions in July 2014, and readjudicated the claim in a November 2016 SSOC. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's personnel records show that he participated in the occupation of Japan after World War II.  He disembarked the USS Buckingham (APA 141) at Nagasaki, Japan, on November 27, 1945.  His service was with the Sixth Marine forces that occupied Kyushu, Japan, until April 1946.  The City of Nagasaki is located on the island of Kyushu.  It is the Veteran's contention that his bilateral cataracts were a result of his exposure to radiation during the occupation of Nagasaki.  Hence, he is considered a "radiation-exposed veteran."  See 38 C.F.R. § 3.309 (d)(3)(i).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309 (b)(i), (ii).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii) (2016).

In a January 2004 letter, Dr. A. reported treating the Veteran for many years for ochronosis and significant glaucoma.  Dr. A. stated that the Veteran had had laser trabeculoplastines in both eyes, surgical trabeculectomies in both eyes, cataract surgery, and "YAG" laser capsulotomies.  In a handwritten notation on an April 2004 RO letter to him, Dr. A. reported that the Veteran no longer had cataracts, as they had been removed, and that "[t]hey were nuclear cataracts." 

In an October 2004 letter, Dr. A. stated that the Veteran had developed cataracts, which required surgery in both eyes in the mid-1990s.  He explained that "cataract formation is of course a common aging change, but [could] also occur secondary to radiation exposure."  According to Dr. A's letterhead, he is the Chief of Ophthalmology at a local hospital, and listed as a specialist in cataracts, glaucoma, and laser surgery.

In May 2010, the Defense Threat Reduction Agency (DTRA) issued a statement that, based on a worst case assumption, the Veteran's combined external gamma and internal doses to the lens of the eye from inhalation and ingestion of contaminants were as follows:  total external gamma dose of 0.031 rem; upper bound total external gamma dose of 0.092 rem; internal committed beta plus gamma dose to the lens of the eye of 0.060 rem; and upper bound committed beta plus gamma dose to the lens of the eye of 0.178 rem.  None of the troops participating in the occupation of Japan received a dose from neutron radiation. 

In January 2012, VA's Director of Compensation and Pension Services referred the case to the Under Secretary of Health, along with a summary of the relevant evidence, for an opinion as to whether it was likely, unlikely, or as likely as not that the Veteran's nuclear cataracts were the result of in-service exposure to ionizing radiation. 

In February 2012, VA's Co-Director of Environmental Health Programs reviewed the case and reported that the International Commission on Radiological Protection had recently adopted a lowered threshold dose for the formation of cataracts due to radiation exposure.  The recently adopted threshold dose for the formation of cataracts was 0.5 Gray (50 rem) to the lens of the eye.  Cataracts considered to be radiation induced included the cortical and post subcapsular types; nuclear cataracts were not considered to be caused by radiation exposure.  Nuclear sclerotic cataracts were primarily thought to be age-related.  The Co-Director noted that the Veteran had bilateral nuclear cataracts, and that his radiation dose to the lens of the eye was about 0.54 percent of the threshold for radiation-induced cataracts.  Thus, he opined that it was unlikely that the Veteran's nuclear cataracts could be attributed to in-service radiation exposure.  This February 2012 report contains two footnotes citing internet sources as to the effects of radiation. 

In February 2012, following a review of the record, and on the basis of the above-cited evidence, VA's Director of Compensation and Pension Services concluded that there was no reasonable possibility that the Veteran's nuclear cataracts were the result of in-service exposure to ionizing radiation.

In November 2012, Dr. A. submitted a letter stating that he had treated the Veteran since September 1989, during which time he required cataract surgery and surgical trabeculectomies for glaucoma.  He opined that it was "quite likely that radiation exposure to the eyes [had] exacerbated both of these conditions."  

In a December 2014 addendum opinion, Dr. A. noted that the Veteran had cataracts, which had developed and required surgery.  He stated that it was his understanding that the Veteran had been exposed to radiation during his service, and noted that the medical treatises submitted with his letter reflected that radiation could "certainly lead to cataract formation."  Dr. A. further noted that the International Commission on Radiologic Protection had recently decreased the safe yearly dose for the eyes by a factor of 10.  As such, he concluded that it was "quite likely that [the Veteran's] radiation exposure did add to his cataract formation."  Attached to his letter, Dr. A. included three abstracts, one of which stated that "microwaves most commonly [caused] anterior and/or posterior subcapsular lenticular opacities in experimental animals;" and that "cataracts induced by ionizing radiation (e.g. X-rays and gamma rays) usually [were] observed in the posterior region of the lens, often in the form of a posterior subcapsular cataract."

The Board notes initially that, while the Veteran had  bilateral nuclear cataracts, they were removed via cataract surgery in the mid-1990s.  Moreover, in April 2004, Dr. A. specifically found that the Veteran did not have current cataracts.  Thus, it appears that, in connection with the current claim filed in 2001, the Veteran has not had a diagnosis of the specific disability for which service connection in sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) ( holding that evidence of current disability is a fundamental requirement for a grant of service connection).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  However, considering  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a "recent" diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered)., and to whatever extent the Veteran may be experiencing, and seeking service connection for, any current post surgery residuals, the Board will (as the AOJ did) proceed to analyze the relationship, if any, between the bilateral nuclear cataracts diagnosed post service and any in-service injury, disease, or event-specifically, radiation exposure, as alleged. 

The evidence reflects that the Veteran was, at worst, exposed to a radiation dose to the lens of the eye of about 0.54 percent of the threshold for radiation-induced cataracts.  Nevertheless, both opinion of VA's  Co-Director of Environmental Health Programs and the medical treatises submitted by Dr. A. note that radiation-induced cataracts included the cortical and post subcapsular types.  VA's Co-Director of Environmental Health Programs explained that nuclear cataracts were primarily thought to be age-related.  Under 38 C.F.R. § 3.311, posterior subcapsular cataracts, but not nuclear cataracts, are considered a "radiogenic disease."   Collectively, this is persuasive evidence supporting the opinion of VA's Compensation and Pension Director that weighs against the claim.

The Board acknowledges  Dr. A.'s positive nexus opinion that the Veteran's exposure to radiation "quite likely exacerbated" his cataracts.  However, the medical treatises Dr. A. submitted with his letter to support his rationale specifically noted that radiation "most commonly [caused] anterior and/or posterior subcapsular lenticular opacities in experimental animals;" and that "cataracts induced by ionizing radiation (e.g. X-rays and gamma rays) usually [were] observed in the posterior region of the lend, often in the form of a posterior subcapsular cataract."  

The Board emphasizes, however, that a significant factor to be considered for any opinion is the accuracy of the factual predicate for the opinion,  regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined a veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  Here, there is no supporting evidence that radiation causes nuclear cataracts.  On the contrary, the medical evidence referenced above  indicates that nuclear cataracts are not linked with radiation exposure.  As such, Dr. A.'s opinion suggesting a link between the two is accorded little, if any, probative weight.  See, e.g., Reonal, supra.

Furthermore, as for the Veteran's own assertions that there exists a medical nexus between in-service radiation exposure and the bilateral nuclear cataracts diagnosed post service, the Board finds that such assertions likewise provide no persuasive support for the claim.  

The Veteran is certainly competent to report matters within his own personal knowledge, to include symptoms, such as vision problems, that are capable of lay observation, or otherwise perceivable through the senses.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)..  While the Veteran is competent to report that he had such problems, the question of whether his bilateral nuclear cataracts resulted from an in-service injury, disease, or event-specifically, radiation exposure-relates to internal medical processes, which extends beyond an immediately observable cause-and-effect relationship, and that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

Here, as the Veteran is simply not shown to have the medical training and expertise to competently opine as to the etiology his bilateral nuclear cataracts, his own assertions in this regard are not competent, and, hence, not probative, evidence of medical nexus.   

For all the foregoing reasons, the Board finds that service connection for bilateral nuclear cataracts must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral nuclear cataracts, claimed as due to radiation exposure, is denied.



____________________________________________
JACQIELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


